DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 9-10, 19, 21-22, 24-27, 29-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 & 29, the prior art made of record does not disclose or suggest either alone or in combination “the trench stops at the top surface of the lower layer such that a bottom of the trench is coplanar with the bottom surface of the upper layer……,the first portion of the trench including at least the bottom of the trench such that the first dielectric layer has a bottom surface that  is coplanar with both the bottom surface of the upper layer and the top surface of the lower layer……wherein the first dielectric layer has a density greater than a density of the second dielectric layer, wherein the second and third dielectric layers  have a same material composition” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
With respect to claim 19, the prior art made of record does not disclose or suggest either alone or in combination “wherein the first dielectric layer has a density greater than a density of the second dielectric layer, wherein the second and third dielectric layers have a same material composition” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Choi or Smith fail to disclose “the trench stops at the top surface of the lower layer such that a bottom of the trench is coplanar with the bottom surface of the upper layer and the first portion of the trench including at least the bottom of the trench such that the first dielectric layer has a bottom 
Amendment to claim 4 overcomes associated claim objection as set forth in previous office action. Accordingly objection to claim 4 is hereby withdrawn.
Amendment to specification overcomes associated specification objections as set forth in previous office action. Accordingly associated specification objection is hereby withdrawn.
Claims 3-6, 9-10 are allowed being dependent on claim 1.
Claims 21-22, 24-27 are allowed being dependent on claim 19.
Claim 30 is allowed being dependent on claim 29.
The closest prior of records are Choi et al. (US 2012/0034757 A1), Smith et al. (US 10,483,154 B1), KWON et al.  (US 2014/0124881 A1), Jeong et al. (US 2006/0051926 A1) and Bao et al. (US 2017/0110375 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM (Arizona Time Zone).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.R/Examiner, Art Unit 2813            


/SHAHED AHMED/Primary Examiner, Art Unit 2813